          Case 3:20-cv-01646-AGS Document 5 Filed 08/25/20 PageID.14 Page 1 of 3



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                             SOUTHERN DISTRICT OF CALIFORNIA
10   Karenlee HUNTER,                                      Case No.: 20-cv-1646-AGS
11                                        Plaintiff,       ORDER GRANTING PLAINTIFF’S
                                                           MOTION TO PROCEED IN FORMA
12   v.
                                                           PAUPERIS (ECF 4), DISMISSING
13   Andrew M. SAUL                                        THE COMPLAINT WITHOUT
                                                           PREJUDICE, AND CLOSING THE
14                                      Defendant.
                                                           CASE, WITH LEAVE TO AMEND
15
16           Plaintiff moves to proceed in forma pauperis (IFP). While plaintiff qualifies to
17   proceed without paying the initial filing fee, her complaint fails to state a claim for relief.
18   So, the Court grants plaintiff’s IFP motion but dismisses the complaint without prejudice.
19                              Motion to Proceed In Forma Pauperis
20           Typically, parties instituting a civil action in a United States district court must pay
21   a $400 filing fee. See 28 U.S.C. §§ 1914(a); 1915. But if granted the right to proceed IFP,
22   a plaintiff can proceed without paying the fee. Rodriguez v. Cook, 169 F.3d 1176, 1177
23   (9th Cir. 1999).
24           Here plaintiff does not provide bank account information, but lists household living
25   expenses as $1,847.55 and household income as $1,850. (ECF 3 at 2, 5.) Plaintiff is not
26   currently employed, but earns $1,350 each month by renting out rooms in her house.
27   (Id. at 1, 5.) Plaintiff owns a car worth $1,500 and a house worth $400,000. (Id. at 3.) She
28

                                                       1
                                                                                       20-cv-1646-AGS
        Case 3:20-cv-01646-AGS Document 5 Filed 08/25/20 PageID.15 Page 2 of 3



1    has no cash on hand. (Id. at 2.) In light of the foregoing, the Court finds that plaintiff has
2    sufficiently shown an inability to pay the initial $400 fee.
3                                   28 U.S.C. § 1915(e) Screening
4          When reviewing an IFP motion, the court must screen the complaint and dismiss it
5    if it is frivolous, malicious, fails to state a claim, or seeks monetary relief from a defendant
6    immune from such relief. 28 U.S.C. § 1915(e)(2)(B); Lopez v. Smith, 203 F.3d 1122, 1127
7    (9th Cir. 2000). In the Social Security context, a plaintiff’s complaint must set forth
8    sufficient facts to support the legal conclusion that the Commissioner’s decision was
9    incorrect. “[T]o survive the Court’s § 1915(e) screening,” a plaintiff must (1) “establish
10   that she has exhausted her administrative remedies pursuant to 42 U.S.C. § 405(g), and that
11   the civil action was commenced within sixty days after notice of a final decision,”
12   (2) “indicate the judicial district in which the plaintiff resides,” (3) “state the nature of
13   plaintiff’s disability and when the plaintiff claims she became disabled,” and (4) “identify[]
14   the nature of the plaintiff’s disagreement with the determination made by the Social
15   Security Administration and show that plaintiff is entitled to relief.” Varao v. Berryhill,
16   No. 17-cv-02463-LAB-JLB, 2018 WL 4373697, at *2 (S.D. Cal. Jan. 31, 2018) (alteration
17   and citation omitted).
18         Plaintiff’s complaint fails to state a claim. Plaintiff’s allegations meet the first and
19   second requirements, but the complaint is silent as to the nature of her disability, the date
20   on which she allegedly became disabled, and her disagreement with the Social Security
21   Administration’s determination. (See ECF 1 at 2-3.) While plaintiff’s complaint contains
22   some boiler-plate language (see id.), there is not enough detail to allow the Court to
23   determine what her specific disagreements with the Social Security Administration really
24   are. Although surviving § 1915(e) is a “low threshold,” plaintiff is still required to plausibly
25   allege that she is disabled by identifying her purported disability and suggesting why she
26   is entitled to relief. Wilhelm v. Rotman, 680 F.3d 1113, 1123 (9th Cir. 2012); see also Lenz
27   v. Colvin, No. 16-cv-1755-JLS (PCL), 2016 WL 5682557, at *2 (S.D. Cal. Oct. 3, 2016)
28   (“In social security appeals, a complaint challenging the denial of benefits ‘must provide a

                                                    2
                                                                                       20-cv-1646-AGS
        Case 3:20-cv-01646-AGS Document 5 Filed 08/25/20 PageID.16 Page 3 of 3



1    statement identifying the basis of the plaintiff’s disagreement with the Social Security
2    Administration’s determination and must make a showing that the plaintiff is entitled to
3    relief.’” (citation omitted)).
4                                            Conclusion
5           For the reasons set forth above, the Court grants plaintiff IFP status and waives the
6    filing fee. But the complaint fails to state a claim and thus is dismissed without prejudice
7    under § 1915(e). The Clerk is directed to close the case. Plaintiff may automatically reopen
8    the case by submitting an amended complaint by September 23, 2020.
9    Dated: August 25, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                                    20-cv-1646-AGS
